United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  September 13, 2004

                                                              Charles R. Fulbruge III
                                                                      Clerk
                              No. 03-40483
                            Summary Calendar


                       UNITED STATES OF AMERICA,

                          Plaintiff-Appellee,

                                  versus

                DOMINGO NOE DIMAS, also known as Mingo,

                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. L-99-CR-607-5
                       --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Domingo Noe Dimas appeals his convictions for conspiracy and

aiding and abetting under the Hobbs Act, 18 U.S.C. §§ 2, 1951.             He

argues   that    the   evidence   was   insufficient   to   sustain       his

convictions, that the district court erred in not giving a specific

cautionary instruction regarding the testimony of Jesse Salas, and

that the district court erred in denying his motion for new trial.



     To establish a Hobbs Act violation, the Government is required

to show (1) an act of extortion or an attempt or conspiracy to

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 03-40483
                                      -2-

extort and (2) interference with interstate commerce.             See United

States v. Robinson, 119 F.3d 1205, 1212 (5th Cir. 1997).              To be

convicted of aiding and abetting, Dimas “must have associated with

the criminal venture, purposefully participated in it, and sought

by his actions to make it succeed.”         United States v. Edwards, 303
F.3d 606, 637 (5th Cir. 2002) (citation omitted), cert. denied, 537
U.S. 1192 (2003).     “Proof of a conspiracy does not require direct

evidence of an actual agreement between the co-conspirators, but

may be inferred from circumstantial evidence.”            United States v.

Stephens, 964 F.2d 424, 427-28 (5th Cir. 1992) (internal quotation

marks and citations omitted).

     Viewing the evidence in the light most favorable to the

Government and giving the Government the benefit of all reasonable

inferences, we conclude that “a reasonable trier of fact could

[have]    f[ou]nd   that   the   evidence   established   guilt    beyond   a

reasonable doubt.”     United States v. Bell, 678 F.2d 547, 549 (5th

Cir. Unit B 1982)(en banc), aff’d on other grounds, 462 U.S. 356

(1983).    Contrary to Dimas’ contentions, the jury could reasonably

infer from the totality of the circumstances involving Ronald

Taylor’s case alone that Dimas was participating in the case-fixing

conspiracy of Jose Marcelino Rubio, Sr.         See Stephens, 964 F.2d at

427-28. Furthermore, a reasonable jury could have concluded beyond

a reasonable doubt that Dimas aided and abetted Salas and Rubio in

extorting money from Taylor for fixing his case. See Robinson, 119
                                 No. 03-40483
                                      -3-

F.3d at 1212.     Therefore, Dimas’ challenge to the sufficiency of

the evidence is unavailing.

     Because the admission of the testimony of a paid informant

raises serious concerns about the fairness of a trial, we require,

inter alia, the trial court to “give a careful instruction to the

jury pointing out the compensated witness’ suspect credibility.”

United States v. Narviz-Guerra, 148 F.3d 530, 538 (5th Cir. 1998).

Contrary to Dimas’ contentions, which he asserts for the first time

on   appeal,    the   district    court   gave   a   specific    cautionary

instruction    regarding   Salas’     credibility.       Dimas    fails   to

demonstrate any error, plain or otherwise.           See id.

     As to Dimas’ last issue, the district court issued a detailed

memorandum and order in which it determined that the juror alleging

misconduct was not credible and that Dimas’ motion for new trial

consequently should be denied. Dimas does not address the district

court’s order setting forth its reasons for denying his motion for

new trial.      He, thus, has abandoned the issue.             See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Based on the foregoing, the district court’s judgment is

AFFIRMED.